In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1507V
                                          UNPUBLISHED


    ELIZABETH HURLBUTT,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: June 22, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On September 30, 2019, Elizabeth Hurlbutt filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 28, 2018. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On March 24, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On June 22, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $118,541.89
(comprised of $115,000.00 for pain and suffering and $3,541.89 for unreimbursable out-
of-pocket expenses). Proffer at 1. In the Proffer, Respondent represented that Petitioner

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $118,541.89 (comprised of $115,000.00 for pain and suffering and
$3,541.89 for unreimbursable out-of-pocket expenses) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


ELIZABETH HURLBUTT,

                  Petitioner,

v.                                                     No.19-1507V (ECF)
                                                       Chief Special Master Corcoran
SECRETARY OF HEALTH AND                                SPU
HUMAN SERVICES,

                  Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On March 24, 2021, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. ECF No. 27. Thereafter, on March 24, 2021,

Chief Special Master Corcoran issued a Ruling on Entitlement, finding that petitioner was

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”). ECF No. 30.

 I.       Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$118,541.89. The award is comprised of the following: $115,000 for pain and suffering and

$3,541.89 for unreimbursable out-of-pocket expenses. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.
II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $118,541.89, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               HEATHER L. PEARLMAN
                                               Deputy Director
                                               Torts Branch, Civil Division

                                                TRACI R. PATTON
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                /s/ Andrew J. Henning
                                                ANDREW J. HENNING
                                                Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 616-4405
                                                Fax: (202) 616-4310
                                                Email: andrew.j.henning@usdoj.gov
DATED: June 22, 2021